Alan Charnes Director, Department of Revenue 1375 Sherman St. Denver, CO 80203
Dear Mr. Charnes:
This opinion is written in response to your request for an attorney general opinion.
QUESTION PRESENTED AND CONCLUSION
Are the sales of lottery tickets subject to a sales or use tax.
     My conclusion is "no." Sales of lottery tickets are not subject to a sales or use tax.
ANALYSIS
Sales or use taxes are imposed upon items which are tangible personal property. Tangible personal property is defined as "corporeal personal property." C.R.S. 1973, 39-26-102(15). Tangible personal property "does not include tangible personal property constituting mere rights of action which have no intrinsic value such as contracts, deeds, mortgages, stocks, bonds, certificates of deposit or membership, or uncancelled revenue stamps sold for postage or revenue purposes."1 C.C.R. 201-4, 26 102.15. Each of the items listed in 26-102.15 are only written documents which reflect the existence of certain rights of action. The document itself has no intrinsic value.
The lottery ticket is only a reflection of a purchaser's right to participate in the lottery. The ticket itself has no intrinsic value. It is only evidence of the fact that a person has purchased an opportunity to play in the lottery.
SUMMARY
Sales of lottery tickets are not subject to a sales or use tax.
Very truly yours,
                              J.D. MacFARLANE Attorney General
TAXATION AND REVENUE
C.R.S. 1973, 39-26-102(15)
REVENUE, DEPT. OF
Sales of lottery tickets are not subject to a sales or use tax.